DETAILED ACTION
This Office action is in response to Amendment filed on 11/11/2022.  Claims 8-13 are withdrawn.  Claims 1-7 and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Achan et al. (US 2022/0215428 A1, hereinafter “Achan”).

Regarding claim 1 (similarly claim 14), Achan discloses:
A method in which one or more processing devices perform operations comprising:
accessing a set of contact items to be provided to one or more user devices as a contact stream, where the contact stream includes the set of contact items sequenced for delivery via one or more electronic communication channels (identifying email feature set for emails in email campaign, Achan: [0053]);
identifying a success metric indicating one or more of (i) an engagement with the contact stream and (ii) an action within an online environment to be performed following engagement with the contact stream (identifying user clicks as success metric, Achan: [0055]);
applying, to the set of contact items, a machine-learning model that is trained to identify relationships among (i) configuration parameters that control delivery of contact streams and (ii) sequences of actions and outcomes performed within online environments (training logistic regression model to identify relationship between time periods and user clicks, Achan: [0055]-[0059]); and
outputting one or more of: the contact stream and configuration data for controlling the delivery of the contact stream, wherein the configuration data includes configuration parameter values that have been computed by the machine-learning model for achieving the identified success metric, and a success probability computed by the machine-learning model, the success probability indicating a probability of achieving the identified success metric by creating the contact stream (outputting probability of user clicks via logistic regression model, Achan: [0036], [0055]-[0059]).

Regarding claim 2, Achan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Achan further discloses:
receiving one or more user-specified values of the configuration parameters (selecting time periods, Achan: [0055]-[0059]); and
providing the machine-learning model with the user-specified values of the configuration parameters, wherein the success probability is computed based on the user-specified values of the configuration parameters (deriving probability of user clicks based on selected time periods via logistic regression model, Achan: [0055]-[0059]).

Regarding claim 3, Achan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Achan further discloses:
wherein the configuration parameter values indicate a characteristic of at least one contact item of the set of contact items, the characteristic including one or more of: a communication channel, a type of trigger action, a quantity of trigger actions, a delivery frequency, or a delivery timing (delivery time periods, Achan: [0055]-[0059]).

Regarding claim 4, Achan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Achan further discloses:
wherein the machine-learning model is one or more of a regression model or a random forest model (deriving probability of user clicks via logistic regression model, Achan: [0055]-[0059]).

Regarding claim 5, Achan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Achan further discloses:
providing the success probability via a user interface (outputting probability of user clicks, Achan: [0036], [0055]-[0059]);
receiving, via the user interface, an indication of a modified set of contact items (selecting time periods, Achan: [0036], [0055]-[0059]);
applying the machine-learning model to the modified set of contact items (training logistic regression model to identify relationship between time periods and user clicks, Achan: [0055], [0056]); and
outputting an additional success probability computed by the machine-learning model, the additional success probability indicating an additional probability of achieving the identified success metric by creating a modified contact stream including the modified set of contact items (outputting probability of user clicks based on selected time periods via logistic regression model, Achan: [0036], [0055]-[0059]).

Regarding claim 6, Achan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Achan further discloses:
wherein the outputted configuration data indicates trigger actions associated with contact items included in the set of contact items, wherein a first respective contact item is associated with a first respective trigger action and a second respective contact item is associated with a second respective trigger action (each email of email campaigns including hyperlinks to items, Achan: [0053], [0055]-[0059]),
the method further comprising: delivering the first respective contact item to a first computing device in the online environment; responsive to determining that the first respective trigger action is performed by the first computing device, delivering the second respective contact item to a second computing device in the online environment; and responsive to determining that the second respective trigger action is performed by the second computing device, delivering an additional contact item included in the outputted contact stream to the first computing device (sending email including hyperlinks to items, Achan: [0053], [0055]-[0059]).

Regarding claim 7, Achan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Achan further discloses:
subsequent to delivering a first contact item included in the outputted contact stream, receiving additional configuration data that has been computed by the machine-learning model for achieving the identified success metric (training logistic regression model to identify relationship between time periods and user clicks, Achan: [0055]-[0059]);
modifying a second contact item in the outputted contact stream based on the additional configuration data (selecting time periods, Achan: [0055]-[0059]); and
delivering the modified second contact item (sending email on selected time periods, Achan: [0055]-[0059]).

Regarding claims 15-20, they do not teach or further define over the limitations in claims 2-7.  Therefore, claims 15-20 are rejected for the same reasons as set forth in the rejections of claims 2-7 above.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Mandayam Comar et al. (US 11494686 B1: Artificial Intelligence System for Relevance Analysis of Data Stream Items Using Similarity Groups and Attributes), Bhalgat et al. (US 2019/0026775 A1: Placement Exploration), and Aragonda et al. (US 10839418 B1: Predicting Performance of Content Item Campaigns).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446